                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 31
                                                                                                                                                                29 Filed 12/29/20
                                                                                                                                                                         12/22/20 Page 1 of 4


                                                                                                                        1   MICHAEL C. VAN, ESQ.
                                                                                                                            Nevada Bar No. 3876
                                                                                                                        2   GARRETT R. CHASE, ESQ.
                                                                                                                            Nevada Bar No. 14498
                                                                                                                        3
                                                                                                                            SHUMWAY VAN
                                                                                                                        4   8985 S. Eastern Ave., Suite 100
                                                                                                                            Las Vegas, Nevada 89123
                                                                                                                        5   Telephone: (702) 478-7770
                                                                                                                            Facsimile: (702) 478-7779
                                                                                                                        6   Email: michael@shumwayvan.com
                                                                                                                                   garrett@shumwayvan.com
                                                                                                                        7
                                                                                                                            Attorneys and Local Counsel for Plaintiffs
                                                                                                                        8
                                                                                                                            FARHAD NOVIAN (California Bar No. 118129; admitted pro hac vice)
                                                                                                                        9   farhad@novianlaw.com
                                                                                                                            ANDREW B. GOODMAN (California Bar No. 267972; admitted pro hac vice)
                                                                                                                       10   agoodman@novianlaw.com
                                                                                                                       11   ALEXANDER B. GURA (California Bar No. 305096; admitted pro hac vice)
                                                                                                                            gura@novianlaw.com
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12   NOVIAN & NOVIAN, LLP
                                                                                                                            1801 Century Park East, Suite 1201
8985 South Eastern Avenue, Suite 100




                                                                                                                       13   Los Angeles, CA 90067
                                       Las Vegas, Nevada 89123




                                                                                                                            Telephone: (310) 553-1222
                                                                                                                       14   Facsimile:     (310) 553-0222
                                                                                                                       15   Attorneys for Plaintiffs
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                       16
                                                                                                                                                        FOR THE DISTRICT OF NEVADA
                                                                                                                       17
                                                                                                                            MARIA TSATAS, an individual; LEONIDAS             CASE NO.: 2:20-cv-2045-
                                                                                                                       18   VALKANAS, as trustee of the KEET TRUST
                                                                                                                            dated August 1, 2015; RAYMOND BARAZ,              STIPULATION FOR EXTENSION OF TIME
                                                                                                                       19   an individual; PASCAL ABDALLAH, an
                                                                                                                            individual; JIMMY TSOUTSOURAS, an                 FOR DEFENDANTS TO RESPOND TO
                                                                                                                       20   individual; FOTINI VENETIS, an individual;        COMPLAINT TO JANUARY 22, 2021
                                                                                                                            NICHOLAS TSOUTSOURAS, an individual;
                                                                                                                       21   CONNIE TSOUTSOURAS, an individual;                (First Request)
                                                                                                                            RAYMONDE KANHA, an individual;
                                                                                                                       22   ALFRED BEKHIT, an individual; JACQUEZ
                                                                                                                            ELBAZ,       an   individual; MARTINE
                                                                                                                       23   BENEZRA, an individual; JAMES P.
                                                                                                                            CARROLL, an individual; DAVID CHIN, an
                                                                                                                            individual; JENNIFER MILLS, an individual;
                                                                                                                       24   PAUL SUBLETT, an individual; ANDREW
                                                                                                                            SUBLETT, an individual; MANOLIS
                                                                                                                       25   KOSTAKIS, an individual; ESTHER
                                                                                                                            GEORGAKOPOULOS,            an  individual;
                                                                                                                       26   EVAGELIA KOSTAKIS, an individual;
                                                                                                                            DENIS PARSONS, an individual; SOFIA
                                                                                                                       27   KARDARAS, an individual; JIMMY
                                                                                                                            ASMAKLIS, an individual; CORRADINO
                                                                                                                       28   GALUPPO, an individual; DENIS KOPITAS,

                                                                                                                                                                         Page 1 of 4
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 31
                                                                                                                                                                29 Filed 12/29/20
                                                                                                                                                                         12/22/20 Page 2 of 4


                                                                                                                        1   an individual; TERRY TSATAS, an
                                                                                                                            individual; GEORGE TSATAS, an individual;
                                                                                                                        2   PANAGIOTA TSATAS, an individual;
                                                                                                                            OURANIA       TSATAS,     an   individual;
                                                                                                                        3   KIRIAKOS PRIMBAS, an individual;
                                                                                                                            EVANTHIA PRIMBAS, an individual;
                                                                                                                        4   PATRICK AYOUB, an individual; MICHAEL
                                                                                                                            BESCEC, an individual; ERNEST LEBOEUF,
                                                                                                                        5   an individual; PHILIPPE LEGAULT, an
                                                                                                                            individual; EFTIHIOS LITSAKIS, an
                                                                                                                            individual; GIOVANNI MONCADA, an
                                                                                                                        6   individual; MARC RIEL, an individual;
                                                                                                                            JARADEH SALIM, an individual; HANI
                                                                                                                        7   HAMAM, an individual; CONSTANTIN
                                                                                                                            ZISSIS, an individual; BESSIE PEPPAS, an
                                                                                                                        8   individual; NIKI PALIOVRAKAS, an
                                                                                                                            individual,
                                                                                                                        9
                                                                                                                                          Plaintiffs,
                                                                                                                       10
                                                                                                                                   v.
                                                                                                                       11
                                                                                                                            AIRBORNE WIRELESS NETWORK, INC., a
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12   Nevada Corporation; MICHAEL J. WARREN,
                                                                                                                            an individual; J. EDWARD DANIELS, an
8985 South Eastern Avenue, Suite 100




                                                                                                                       13   individual; MARIUS DE MOS, an individual;
                                                                                                                            JASON DE MOS, an individual; ROBERT
                                       Las Vegas, Nevada 89123




                                                                                                                       14   BRUCE HARRIS, an individual; KELLY
                                                                                                                            KABILAFKAS,         an  individual;  and
                                                                                                                            APCENTIVE, INC., a Nevada Corporation,
                                                                                                                       15
                                                                                                                                          Defendants.
                                                                                                                       16

                                                                                                                       17

                                                                                                                       18
                                                                                                                                   Plaintiffs and defendants, by and through the undersigned counsel of record, hereby
                                                                                                                       19
                                                                                                                            stipulate to the following facts:
                                                                                                                       20
                                                                                                                                   1. All defendants except for Jason De Mos and Marius De Mos have been served with the
                                                                                                                       21
                                                                                                                                        summons and complaint. The undersigned counsel for defendants has agreed to accept
                                                                                                                       22
                                                                                                                                        service of the summons and complaint on behalf of defendants Jason De Mos and
                                                                                                                       23
                                                                                                                                        Marius De Mos.
                                                                                                                       24
                                                                                                                                   2. The current response date for defendant Airborne Wireless Network, Inc. is December
                                                                                                                       25
                                                                                                                                        22, 2020. No other defendant’s response to the complaint has come due, but will at
                                                                                                                       26
                                                                                                                                        various times between December 23, 2020 and December 30, 2020.
                                                                                                                       27
                                                                                                                                   3. The defendants may have common perceived deficiencies they would like to meet and
                                                                                                                       28

                                                                                                                                                                      Page 2 of 4
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 31
                                                                                                                                                                29 Filed 12/29/20
                                                                                                                                                                         12/22/20 Page 3 of 4


                                                                                                                        1            confer about with plaintiffs prior to filing Motion(s) to Dismiss.

                                                                                                                        2         4. Counsel for the Parties wish to enjoy the holiday season without the burden of meeting

                                                                                                                        3            and conferring, amending the pleadings, or drafting Motion(s) to Dismiss.

                                                                                                                        4         5. This is the first stipulation for an extension of time for defendants to respond to the

                                                                                                                        5            complaint.

                                                                                                                        6         6. Plaintiffs and defendants, by and through the undersigned counsel of record, agree to

                                                                                                                        7            extend the time for all defendants to file a responsive pleading to January 22, 2021.

                                                                                                                        8         7. The undersigned counsel for the defendants consents to having counsel for the plaintiffs

                                                                                                                        9            electronically sign the present stipulation on his behalf.

                                                                                                                       10   IT IS SO STIPULATED.

                                                                                                                       11
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12         DATED: December 22, 2020
8985 South Eastern Avenue, Suite 100




                                                                                                                       13
                                       Las Vegas, Nevada 89123




                                                                                                                                                                        Respectfully submitted.
                                                                                                                       14
                                                                                                                                                                        SHUMWAY VAN
                                                                                                                       15
                                                                                                                                                                        NOVIAN & NOVIAN, LLP
                                                                                                                       16

                                                                                                                       17                                          By: /s/ Andrew B. Goodman
                                                                                                                                                                       MICHAEL C. VAN, ESQ. #3876
                                                                                                                       18                                              GARRETT R. CHASE, ESQ. #14498
                                                                                                                       19                                              8985 S. Eastern Ave., Suite 100
                                                                                                                                                                       Las Vegas, Nevada 89123
                                                                                                                       20
                                                                                                                                                                        FARHAD NOVIAN, ESQ. (California Bar No.
                                                                                                                       21                                               118129)
                                                                                                                                                                        ANDREW B. GOODMAN, ESQ. (California Bar
                                                                                                                       22                                               No. 267972)
                                                                                                                       23                                               ALEXANDER B. GURA, ESQ. (California Bar No.
                                                                                                                                                                        305096)
                                                                                                                       24                                               1801 Century Park East, Suite 1201
                                                                                                                                                                        Los Angeles, CA 90067
                                                                                                                       25                                               Attorneys for Plaintiffs
                                                                                                                       26

                                                                                                                       27                                 [signatures on the following page]
                                                                                                                       28

                                                                                                                                                                      Page 3 of 4
                                                                                                                            Case 2:20-cv-02045-RFB-BNW Document 31
                                                                                                                                                                29 Filed 12/29/20
                                                                                                                                                                         12/22/20 Page 4 of 4


                                                                                                                        1         DATED: December 22, 2020

                                                                                                                        2
                                                                                                                                                                Respectfully submitted.
                                                                                                                        3
                                                                                                                                                                GREENSPOON MARDER LLP
                                                                                                                        4
                                                                                                                                                                THE MALONEY FIRM, APC
                                                                                                                        5

                                                                                                                        6                                    By: /s/ Gregory M. Smith
                                                                                                                                                                 PHILLIP SILVESTRI, ESQ. #11276
                                                                                                                        7                                        3993 Howard Hughes Parkway, Suite 400
                                                                                                                                                                 Las Vegas, Nevada 89169
                                                                                                                        8

                                                                                                                        9                                       PATRICK M. MALONEY, ESQ. (California Bar
                                                                                                                                                                No. 197844)
                                                                                                                       10                                       GREGORY M. SMITH, ESQ. (California Bar No.
                                                                                                                                                                259971)
                                                                                                                       11                                       Attorneys for Defendants
                                                                 Telephone: (702) 478-7770 Facsimile: (702) 478-7779




                                                                                                                       12
8985 South Eastern Avenue, Suite 100




                                                                                                                       13
                                       Las Vegas, Nevada 89123




                                                                                                                                                       ORDER                               IT IS SO ORDERED:
                                                                                                                       14                  IT IS SO ORDERED
                                                                                                                       15                  DATED: 3:05 pm, December______________________________________
                                                                                                                                                                    29, 2020
                                                                                                                       16                                                  UNITED STATES DISTRICT JUDGE

                                                                                                                       17
                                                                                                                                           BRENDA WEKSLER
                                                                                                                       18                                         DATED:__________________________
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                       19

                                                                                                                       20

                                                                                                                       21

                                                                                                                       22

                                                                                                                       23

                                                                                                                       24

                                                                                                                       25

                                                                                                                       26

                                                                                                                       27

                                                                                                                       28

                                                                                                                                                               Page 4 of 4
